Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 08/02/2021.
Reasons for Allowance
3.	Claims 1-8, 10-12 and 14-25 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a touch display device, which having an improved arrangement structure of touch routing lines. Independent claim 1 identifies the distinct limitations “in the display area, the touch sensor disposed on the encapsulation layer is overlapped with the common electrode, wherein the common electrode extends from the display area to a part of the second non-display area, wherein among the m second touch routing lines passing through the second non-display area, the one or more second touch routing lines including the touch sensor metal are not overlapped with an extended part of the common electrode that extends to the second non-display area, and the one or more second touch routing lines including the first metal are not overlapped with the extended part of the common electrode that extends to the second non-display area, and wherein the one or more second touch routing lines including the first metal are located under the encapsulation layer or placed in the side direction of the encapsulation layer”.
	The closest prior arts Lee et al. (US 2019/0129551 A1), Shepelev (US 2017/0185197 A1) and Li (US 2020/0119050 A1) all discussed in the Office action dated 05/12/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693